Delany, J. Com. App.
The only questions of importance in the case are: 1st. Whether there was an abandonment of the wife by the husband. 2d. If there was an abandonment, was it without cause.
*617We take the words “ without cause ” to mean without any reasonable cause which would justify or excuse the abandonment.
The plaintiff admits that he left the house in 1877 and that he never lived there afterwards. In the years 1878 and 1879 he went to the house perhaps two or three times, but it does not affirmatively appear that he ever spoke to his wife or saw her after he left her in 1877. And, although he lived only a short distance from her, and, so far as appears, might have seen her any day, yet, during the long period of her declining health, he did not go near her or even question her physician about the state of her health. Under the circumstances our opinion is that the jury were fully warranted in finding an abandonment.
Was there anything to excuse or justify his conduct? We think not. He says that he was greatly attached to his wife, and that he left her very reluctantly. This is doubtless true; still he left her voluntarily. There is no pretense that his wife ever mistreated him in any way. The witnesses on both sides who were intimate with the family bear testimony to her devotion to her husband and her kindness to his children by a former marriage, who were members of the household. She appears to have been a woman of excellent sense and of many virtues. But the husband could not endure Miss Knox, his wife’s sister, who was also a member of the family. He complains that she assumed a sort of general control over the household affairs; that she interfered with his papers, and that she endeavored to create differences between himself and his wife. That he endeavored to induce his wife to send her away, and, failing to succeed in that, he at last left the place himself. Precisely how Miss Knox interfered with the plaintiff’s papers is not explained; but a son of the plaintiff who was a witness says that Miss Knox did all the house work, such as cooking, cleaning up the rooms, etc., and it seems probable that while brushing out the plaintiff’s room she would attempt to put the papers in order. The witness says that no other member of the family “ ventured to touch the papers.” The testimony of the witnesses on both sides shows that Miss Knox performed most of the household work; that when she came into the family, Mrs. Hector’s health was already somewhat impaired by the disease which finally carried her off. It appears also that everything which a sister’s devotion could do, to render the life of the invalid tolerable, Miss Knox was ready to do.
Ho specific attempt of hers is shown' to disturb the peace of the family or to sow discord between the plaintiff and his wife. It is clear, however, that she did not entertain a very exalted opinion *618of her brother-in-law, and it is probable, also, that she did not always conceal the fact. Thus a quarrel arose between them in which there was probably something to blame on both sides. When the plaintiff requested his wife to send Miss Knox away, she appealed to his forbearance and expressed the hope that matters would get better. It is difficult to read the record without being impressed with the belief that if the plaintiff had regarded the entreaties of his wife, had controlled his temper and practiced a reasonable degree of moderation and good sense, he might have remained peacefully at home, and have contributed greatly to the comfort and happiness of his wife in her declining health. In our opinion there is nothing in the evidence which will justify or excuse his abandonment of his wife.
It is not necessary for us to express an opinion concerning the admissibility of the will in evidence. Without it there is ample evidence to sustain the verdict, and, from the nature of the issue presented to the jury, we do not think the admission of the evidence could have influenced the verdict.
The judgment should be affirmed.
Affirmed.
[Opinion adopted February 17, 1885.]